DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “geared architecture is positioned intermediate a low pressure turbine and a compressor rotor driven by a low pressure turbine” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “a fan” renders the claim indefinite because its unclear whether this is the same fan claimed in claim 1. 
Regarding claim 22, the limitation “a first bearing and a second bearing both supporting the shaft relative to the core housing and being arranged radially inward of and axially overlapping with at least some of the multiple compressor stages” renders the claim indefinite because its unclear whether the first bearing, the second bearing or both are arranged radially inward of and axially overlapping… 
Regarding claim 24, the limitation “the geared architecture is positioned intermediate a low pressure turbine and a compressor rotor driven by a low pressure turbine” renders the claim indefinite because its unclear how the geared architecture is positioned intermediate the LPT and compressor rotor, since the geared architecture is forward of both. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the rotational axis” should be “the longitudinal axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 13-15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. US 2008/0098715 in view of McCune et al. US 2011/0130246.	

    PNG
    media_image1.png
    952
    1008
    media_image1.png
    Greyscale

Regarding claim 1, Orlando discloses a gas turbine engine 10 comprising a shaft 34 extending along a central longitudinal axis 11, a hub, labeled hub, operatively supported by the shaft 34, a housing including an inlet case, labeled inlet case, and an intermediate case, labeled intermediate case, that respectively provide an inlet case flow path and an intermediate case flow path, the airflow path flowing therethrough, a rotor, labeled rotor, connected to the hub and supporting a compressor section 30, the compressor section arranged axially between the inlet case flow path and the intermediate case flow path, the compressor rotor blades are spaced between the intermediate case and the inlet case, the rotor is a first stage rotor of a low pressure compressor, the compressor 30 is a LPC, a core inlet has a radially inner boundary that is spaced a first radial distance from the rotational axis, see boundary 1, and a compressor section inlet having a radially inner boundary that is spaced a second radial distance from the rotational axis different from the first radial distance, see boundary 2, first and second bearing supporting the shaft relative to the intermediate case and the inlet case, see bearings 1 and 2, bearing 1 is attached to the inlet case, bearing 2 is attached to the intermediate case, respectively, wherein an inner race of the first bearing and an inner race of the second bearing engage and rotate with the hub, the inner races of the bearings engage the outer surface of the hub, a fan shaft, labeled fan shaft, drivingly connected to a fan 60 having fan blades, and a gear system 100 connected to the fan shaft. Orlando does not disclose that the gear system is driven via a flex shaft. 
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of Orlando, as taught by McCune in order to permit proper gear teeth alignment. Id. 
Regarding claim 2, Orlando, in view of McCune discloses an outer race of the first bearing and an outer race of the second bearing are fixed relative to an engine static structure. The outer races of the first and second bearings are fixed relative to the static components of the inlet and intermediate cases. 

    PNG
    media_image2.png
    483
    836
    media_image2.png
    Greyscale

Regarding claim 3, Orlando discloses the hub includes a radially inner side and a radially outer side, the first bearing and the second bearing contacts the radially outer side and the shaft contacts the radially inner side of the hub. 

    PNG
    media_image3.png
    329
    761
    media_image3.png
    Greyscale

The bellows system is labeled above and dampens vibrations, see McCune para. [0020]. 
Regarding claim 5, Orlando shows that the first bearing, herein, interpreted as the aft of the first and second bearings, is in a compartment separate from the second bearing. The compartment is divided by the hub and the rotor.
Regarding claim 13, Orlando, in view of McCune, discloses a first end of the flex shaft engages the hub and a second end of the flex shaft engages an input to the gear system. Referring to McCune fig. 2 above, the flex shaft 46 attaches the gear at 36 at one end and to the hub at about where 22 is located via portion of the shaft. 
Regarding claim 15, Orlando, in view of McCune, discloses the gear system includes an epicyclic gear train and a low pressure turbine drives the gear system which in turn drives the fan. Orlando teaches a planetary gear system, see para. [0015], and an intermediate pressure turbine 32, herein interpreted as a low pressure turbine that drives the second fan, see para. [0016]. 
Regarding claim 26, Orlando, in view of McCune, discloses all elements, see claim 1 above. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, in view of McCune as applied to claim 5 above, and further in view of McCune US 2009/0081039 herein after McCune 2.
Regarding claim 6, Orlando, in view of McCune, discloses all elements but does not expressly state that the second bearing and the gearing are in the same lubrication 
McCune 2 teaches a gearbox and a bearing compartment can be formed together and formed with the lubrication system, see para. [0019]. The configuration allows for simplified maintenance and repair. See para. [0020]. 
It would have been obvious to an ordinary skilled worker to provide the bearing and the gear of Orlando, in view of McCune, in a common lubrication compartment separate from the bearing compartment, as taught by McCune 2 in order to provide simplified maintenance and repair. Id. As noted above Orlando shows that the bearing compartment is separated by the rotor. 

Claims 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, in view McCune, as applied to claim 1 above, and further in view of Suciu et al. US 2009/0056306 and Farrell US 5,419,112.
Regarding claim 8, Orlando, in view of McCune, discloses all elements except a variable vane array is arranged upstream from the first stage rotor of the low pressure compressor, and a low pressure turbine is supported by the shaft, the low pressure turbine driving a fan. Orlando does teach that an LPT 14 is supported by the shaft 34, the LPT 14 drives a fan 60. It is noted that Orlando does show what appears to be a variable guide vane albeit not labeled or discussed.
Suciu teaches a variable vane array 106 is arranged upstream from the first stage rotor of the low pressure compressor. See para. [0023].
See Farrell at col. 4, line 65-col. 5, line 2. 
Regarding claim 9, Orlando, in view of McCune and Suciu, as evidenced by Farrell, discloses the low pressure turbine includes a pressure ratio that is greater than 5. Suciu teaches a pressure ratio of greater than 5:1 in the LPT, see para. [0012]. Suciu teaches that the particular configuration in a high bypass geared turbofan is desirable. 
Regarding claim 10, Orlando, in view of McCune and Suciu, discloses the second bearing is axially aligned with the variable vane array. Orlando shows in fig. 1 the upstream bearing is about aligned with the variable vane array. 
Regarding claim 11, Orlando discloses the first bearing and the second bearing are arranged radially inward of the low pressure compressor. See claim 3. 
Regarding claim 12, Orlando discloses the first bearing is axially aligned with the low pressure compressor. See Orlando fig. 1, the first and second bearings are axially aligned with a portion of the LPC. 
Regarding claim 14, Orlando, in view of McCune and Suciu, discloses an array of fixed stator vanes axially between the first and second stages of the low pressure compressor. Referring to fig. 4, Suciu teaches a fixed stator vane 68 between the first and second stages of the low pressure compressor. The use of variable and fixed stator guide vanes as claimed provide for the control of airflow through the compressor as discussed by Farrell. 

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, as applied to claim 22 above, and further in view of McCune US 2009/0081039 herein after McCune 2.
Regarding claim 25, Orlando discloses the first bearing is arranged in a first bearing support, the arm attached to the intermediate case, the first bearing support removably secured to an intermediate case, the entire assembly is removable, and the second bearing is arranged in a second bearing support, the arm attached to the inlet case. As discussed above, Orlando shows the bearing and the gear box are arranged in a lubrication compartment. As discussed in claim 6 above, McCune teaches the claimed geared architecture and second bearing in a lubrication compartment and would have been obvious for the reasons discussed above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16, 22-24, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlando.
Regarding claim 16, referring to all claims above, Orlando discloses a shaft 34 providing a rotational axis 11, a hub, labeled in the annotated figures above, including a radially inner side an d a radially outer side and the hub is operatively supported by the shaft and contacts the shaft on the radially inner side of the hub, refer to claim 3, a housing including an inlet case and an intermediate case that respectively provide an inlet case flow path and an intermediate case flow path, see claim 1 above, a rotor connected to the hub, labeled in claim 1 above, and supporting a compressor section, the compressor section arranged axially between the inlet case flow path and the intermediate case flow path, the rotor is a first stage rotor of a low pressure compressor, see claim 1 above, a core inlet has a radially inner boundary that is spaced a first radial distance from the rotational axis, and a compressor section inlet having a radially inner boundary that is spaced a second radial distance from the rotational axis, a geared architecture arranged within the inlet case, the geared architecture including an epicyclic gear train grounded to the housing by a torque frame 102, a fan drivingly connected to the geared architecture, and a first bearing and a second bearing both supporting the shaft relative to the intermediate case and the inlet case, respectively, wherein the first bearing and the second bearing engage the radially outer side of the hub, as discussed in claim 1 above.
Regarding claim 22, Orlando discloses all elements as discussed in claims 1 and 16 above, Orlando discloses the bearings are radially inward and axially overlapping at see the annotated figures above, and a combustor 20.
Regarding claim 23, Orlando discloses the geared architecture is positioned intermediate a compressor rotor driven by a low pressure turbine and a fan. Referring to figure 1, the geared architecture 100 is between the compressor rotor of compressor 30 and the fan 60. 
Regarding claim 24, Orlando discloses the geared architecture is positioned intermediate a low pressure turbine and a compressor rotor driven by a low pressure turbine. As best understood, Orlando shows a connection to a compressor rotor substantially identical to that disclosed by the Applicant and is interpreted in the same manner the Applicant interprets the claim limitation. 
Regarding claim 27, Orlando discloses an outer race of the first bearing and an outer race of the second bearing are fixed relative to an engine static structure. Refer to claim 2 above.
Regarding claim 30, Orlando discloses the hub includes a radially inner side and a radially outer side, the first bearing and the second bearing engage the radially outer side and the shaft engages the radially inner side of the hub. Refer to claim 3 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,194,329 in view of McCune. Claim 4 recites all elements of claim 1 in addition to more where the additionally claimed subject matter is found to be obvious to omit. With respect to the recitation that the hub and the first and second bearing rotate with the hub, Claim 4 recites that that the first and second bearings supporting the shaft which requires that the first and second bearings rotate with the hub. Claim 4 of ‘329 does not disclose that the gear system is connected to the fan shaft and driven via a flex shaft.
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of ‘329 as taught by McCune in order to permit proper gear teeth alignment. Id. 
Regarding claim 2, Claim 4 of ‘329 recites that the first and second bearings are fixed relative to an engine static structure where the engine static structure is the intermediate case and inlet case. 
Regarding claim 4, Claim 4 of ‘329, in view of McCune discloses a bellows for isolating vibrations from the gear system. The bellows system is labeled above and dampens vibrations, see McCune para. [0020].

Regarding claim 13, Claim 4 of ‘329 in view of McCune discloses the flex shaft engages the hub and the gear system.  
Regarding claims 22-24, 26-27, Claim 4 of ‘329, in view of McCune discloses all elements, where McCune shows the combustor is fluidly coupled to the turbine along with the multiple compressor stages. 

Claims 1-4, 13, 22-24, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,215,094 in view of McCune. 
Regarding claim 1, Claim 1 of ‘094 discloses all claimed elements of the instant application including more, except the use of a flex shaft. 
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of ‘329 as taught by McCune in order to permit proper gear teeth alignment. Id. The omission of additional elements is viewed as obvious to an ordinary skilled worker.

Regarding claim 3, Claim 1 of ‘094 recites that the first and second bearings are configured to rotate at a same rotational speed as the shaft which requires the bearings to be attached at the hub. Furthermore, McCune teaches the connection of the bearings. 
Regarding claim 4, Claim 1 of ‘094, in view of McCune discloses a bellows for isolating vibrations from the gear system. The bellows system is labeled above and dampens vibrations, see McCune para. [0020].
Regarding claim 13, Claim 1 of ‘094 in view of McCune discloses the flex shaft engages the hub and the gear system.  
Regarding claims 22-24, 26-27, Claim 1 of ‘094, in view of McCune discloses all elements, where McCune shows the combustor is fluidly coupled to the turbine along with the multiple compressor stages. 

Claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,149,689 in view of McCune. 
Regarding claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27, Claim 14 of ‘689 in view of McCune discloses all elements. The scope of ‘689 is substantially similar to that of ‘329.

Allowable Subject Matter
Claims 7, 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claimed ratio is allowable for the reasons recited in parent application 14/012,773.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/GERALD L SUNG/Primary Examiner, Art Unit 3741